Judgement, Supreme Court, New York County (Lewis Bart Stone, J.), rendered April 13, 2004, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of seven years to life, unanimously affirmed.
Defendant made a valid and enforceable waiver of his right to appeal (see People v Ramos, 7 NY3d 737 [2006]), which forecloses his suppression and excessive sentence arguments. Were we to find that defendant did not make a valid waiver, we would reject these arguments. Concur—Buckley, EJ., Mazzarelli, Marlow, Sullivan and Gonzalez, JJ.